35 F.3d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael STANFIELD, Defendant-Appellant.
No. 94-10112.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 13, 1994.*Decided Sept. 15, 1994.

1
Before:  CHOY and NOONAN, Circuit Judges, and MARQUEZ,** District Judge.


2
ORDER***


3
The district court erred as a matter of law in understanding that aberrant behavior is to be determined by the behavior's "spontaneity and thoughtfulness or the lack thereof".  Rather, there is "an aberrant behavior spectrum," in terms of which aberrant behavior is to be determined.   United States v. Dickey, 924 F.2d 836, 839 (9th Cir.1991).  A "whole series of actions," planned in some detail, may constitute a single aberrant act.   United States v. Takai, 941 F.2d 738, 743 (9th Cir.1991).


4
REVERSED and REMANDED for proceedings consistent with this order.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 The Honorable Alfred C. Marquez, Senior District Judge, for the District of Arizona, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3